         

Exhibit 10.4
GUARANTY
(All Debt)

    This Guaranty is executed and delivered at Columbus, Ohio, as of
December 24, 2008.   1.   To induce NATIONAL CITY BANK, a national banking
association (“Bank”), having a banking office at 155 East Broad Street,
Columbus, Ohio 43251, to extend or continue to extend credit to BEF REIT, INC.,
an Ohio corporation (“Borrower”), the undersigned, BOB EVANS FARMS, INC., a
Delaware corporation (“Guarantor”), intending to be legally bound, hereby
unconditionally guarantees to Bank the prompt payment of each and every
obligation of Borrower to Bank when due, whether direct, indirect or contingent,
now existing or hereafter created, arising or acquired, and howsoever evidenced
or secured, including but not limited to, payment of all principal, interest and
other sums due, whether by acceleration or otherwise, together with all late
charges, disbursements, expenses, and deficiencies (collectively the “Guaranteed
Debt”) together with the performance of Borrower’s obligations under any
documents or instruments executed in connection with or given to secure the
Guaranteed Debt. Guarantor also agrees to pay all expenses, legal and otherwise
(including court costs and reasonable attorney’s fees), paid or incurred by Bank
in endeavoring to collect such Guaranteed Debt, or any part thereof, and in
enforcing this Guaranty. Anything herein to the contrary notwithstanding, the
total liability of Guarantor to Bank under this Guaranty shall not exceed the
principal sum of Thirty-five Million and 00/100 Dollars ($35,000,000.00), plus
all interest thereon and late charges applicable thereto plus all expenses,
legal and otherwise (including court costs and reasonable attorney’s fees), paid
or incurred by Bank in endeavoring to collect such Guaranteed Debt, or any part
thereof, and in enforcing this Guaranty.   2.   This is a continuing Guaranty
and shall remain in full force and effect until revoked by Guarantor in writing
and a signed copy thereof is duly served upon Bank; provided, however, that any
such revocation shall not affect any outstanding obligation or liability
hereunder created or incurred prior to Bank’s receipt of such notice of
revocation or which is subsequently created or incurred pursuant to a binding
commitment to lend in effect prior to Bank’s receipt of such notice of
revocation, or any unpaid portion thereof which may be renewed or extended. This
Guaranty shall be construed as an absolute and unconditional guaranty of payment
and not a guaranty of collection and Guarantor’s liability shall be direct,
immediate and not conditional or contingent upon the pursuit by Bank of any
remedies it may have or the requirement to resort first to the Borrower, any
other guarantor of the Guaranteed Debt, any collateral or security or any other
remedy whatsoever. Guarantor shall have no right of contribution, subrogation,
reimbursement or indemnity whatsoever against or from the Borrower or any other
guarantor of the Guaranteed Debt, nor any right to recourse to security for the
Guaranteed Debt from the Borrower or any other entity or person who has granted
security for the Guaranteed Debt unless and until all of the Guaranteed Debt has
been paid in full. The obligations of Guarantor hereunder shall not be released,
discharged or in any way affected nor shall Guarantor have any rights against
Bank by reason of: (a) the fact that any collateral or security, securing the
Guaranteed Debt or the obligations of Guarantor hereunder, may be subject to
equitable claims or defenses in favor of others or may be invalid or defective
in any way; (b) the failure to convey, perfect or create a valid lien in any
such collateral or security; (c) the invalidity or unenforceability for any
reason of any part of the Guaranteed Debt; (d) the change, loss, or
deterioration in value of any collateral or of the financial condition of the
Borrower, whether due to incorrect estimates of such value or financial
condition, failure to protect or insure, or because of any other reason; (e) the
exchange, sale, release or surrender of any such collateral or security; (f) any
defense based upon suretyship or impairment of collateral; or (g) any other
defense in law or equity to which Guarantor or Borrower may be entitled. Bank
may pursue all or any of its remedies at one or at different times. Bank’s books
and records showing the account between Bank and the Borrower shall be
admissible in any action or proceeding, shall be binding upon Guarantor for the
purpose of establishing the items therein set forth, and shall constitute prima
facie proof thereof.

-1-



--------------------------------------------------------------------------------



 



3.   Guarantor hereby waives any notice of acceptance of this Guaranty, or any
notice of the incurring by the Borrower at any time of any obligation or
liability covered hereunder. Guarantor also waives any and all presentment,
demand of payment, protest or notice of protest, notice of dishonor, notice of
nonpayment or other default with respect to any obligation or liability covered
hereunder, and all defenses in law or equity. Any and all present and future
debts and obligations of the Borrower to Guarantor are hereby postponed in favor
of and subordinated to the full payment and performance of all present and
future obligations and liabilities of the Borrower to Bank. Guarantor hereby
grants to Bank full power, in its absolute discretion and without notice to
Guarantor, to: (a) modify, accelerate, or otherwise change the terms of the
Guaranteed Debt in accordance with its provisions; (b) renew or extend the
Guaranteed Debt at one or more times; (c) release, compromise, or settle the
Guaranteed Debt in settlement, liquidation, adjustment, bankruptcy proceedings
or otherwise as Bank deems advisable; (d) delay or forbear to act in respect to
the Guaranteed Debt or any collateral, or the enforcement thereof whether such
delay or forbearance is deliberate or by omission; (e) consent to the
substitution, exchange or release of any collateral or security for the
Guaranteed Debt or forbear from calling for additional security; or (f) take an
additional guaranty or guaranties, or settle, compromise or release one or more
other guaranties. All sums at any time to the credit of Guarantor and any
property of Guarantor at any time in Bank’s possession may be held by Bank as
security for all obligations of Guarantor to Bank arising out of this Guaranty.
  4.   If any payment received by Bank from the Borrower in respect of the
Guaranteed Debt is subsequently recovered from or repaid by Bank as the result
of any bankruptcy, dissolution, reorganization, arrangement or liquidation
proceedings (or proceedings similar thereto), Guarantor’s payment obligation
hereunder shall continue to be effective as though such payment had not been
made. The provisions of this paragraph shall survive the termination of this
Guaranty.   5.   Guarantor hereby represents and warrants to Bank that the
execution and delivery of this Guaranty and the performance of all of
Guarantor’s obligations hereunder does not violate any law or regulation to
which Guarantor is subject; that Guarantor’s execution of this Guaranty is duly
authorized; and that this Guaranty constitutes a valid, binding and legally
enforceable obligation of Guarantor subject only to laws relating to bankruptcy
and creditor’s rights generally. Guarantor further agrees to execute and deliver
any and all other documents and take any and all other steps or actions
reasonably deemed necessary by Bank to effectuate this Guaranty.   6.  
Guarantor has established adequate means of obtaining, on a continuing basis,
all facts pertaining to the risks hereunder. Guarantor assumes the
responsibility for being and keeping informed of all facts pertaining to the
risks hereunder, and Guarantor agrees that Bank shall have no duty to disclose
to Guarantor any such facts. Guarantor recognizes that Guarantor is subject to
risks under this Guaranty and that those risks may increase in the future due to
changing circumstances. To induce Bank to make the credit extensions to Borrower
described in this Guaranty, Guarantor hereby assumes all present and future
risks hereunder.   7.   Guarantor will furnish to Bank, without expense to Bank
and forthwith upon each request of Bank made upon Guarantor therefor, such
information in writing regarding Guarantor’s financial condition, income taxes,
properties, business operations, if any, and pension plans, if any, prepared, in
the case of financial information, in accordance with generally accepted
accounting principles consistently applied and otherwise in form and detail
satisfactory to Bank. Guarantor hereby authorizes Bank to share all credit and
financial information relating to Guarantor with Bank’s parent company, with any
subsidiary or affiliate company of Bank or of Bank’s parent company or with such
other persons or entities as Bank shall deem advisable for the conduct of its
business.

-2-



--------------------------------------------------------------------------------



 



8.   The obligations and liabilities hereunder shall be binding upon the heirs,
executors, administrators, successors, and assigns of the parties hereto. If
there is more than one guarantor of the Guaranteed Debt, the obligations of each
guarantor shall be joint and several with any other guarantor. This Agreement
shall be governed by the law (excluding conflict of laws rules) of the
jurisdiction in which Bank’s banking office is located.   9.   This Guaranty
contains the entire guaranty agreement between Guarantor and Bank with respect
to all indebtedness arising hereunder and may be in addition to other contracts
of guaranty executed by the undersigned in favor of Bank. The provisions of this
Guaranty may be modified, altered or amended only by written agreement signed by
Guarantor and Bank.   10.   Any action, claim, counterclaim, crossclaim,
proceeding, or suit arising under or in connection with this Guaranty (each such
action, claim, counterclaim, crossclaim, proceeding, or suit, an “Action”) may
be brought in any federal or state court located in the city in which Bank’s
banking office listed herein is located. Guarantor hereby unconditionally
submits to the jurisdiction of any such court with respect to each such Action
and hereby waives any objection Guarantor may now or hereafter have to the venue
of any such Action brought in any such court. GUARANTOR HEREBY, AND EACH HOLDER
OF THE GUARANTEED DEBT OR ANY PART THEREOF, KNOWINGLY AND VOLUNTARILY WAIVES
JURY TRIAL IN RESPECT OF ANY ACTION, CLAIM, COUNTERCLAIM, CROSSCLAIM,
PROCEEDING, OR SUIT AT ANY TIME ARISING UNDER OR IN CONNECTION WITH THIS
GUARANTY.   11.   Guarantor hereby authorizes any attorney-at-law on Guarantor’s
behalf or on behalf of Guarantor’s successors or survivors: to appear in an
action on this Guaranty at any time after the Guaranty becomes due in any court
of record in Ohio or elsewhere; to waive the issuing and service of process and
to confess judgment in favor of the holder hereof for the amount due plus
interest and costs; and to release and waive all errors and appeals in the
actions and judgments. No judgment against Guarantor shall be a bar to a
subsequent judgment or judgments pursuant to this warrant of attorney against
Guarantor.

WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

                BOB EVANS FARMS, INC.,
a Delaware corporation  
/s/ Regina Fultz
  By:   /s/ Tod Spornhauer  
 
         
Witness
Print: Regina Fultz
      Print: Tod Spornhauer
Its:     Sr. VP — Finance & Controller  

                /s/ Mariah Storts       Witness      Print: Mariah Storts     

-3-